Name: 82/178/EEC: Council Decision of 16 March 1982 concerning the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of the detection of the tendency to thrombosis
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-03-29

 Avis juridique important|31982D017882/178/EEC: Council Decision of 16 March 1982 concerning the conclusion of the Agreement between the European Economic Community and the Swiss Confederation on a concerted action project in the field of the detection of the tendency to thrombosis Official Journal L 083 , 29/03/1982 P. 0001++++( 1 ) OJ NO L 78 , 25 . 3 . 1980 , P . 24 . COUNCIL DECISION OF 16 MARCH 1982 CONCERNING THE CONCLUSION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON A CONCERTED ACTION PROJECT IN THE FIELD OF THE DETECTION OF THE TENDENCY TO THROMBOSIS ( 82/178/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 80/344/EEC OF 18 MARCH 1980 ADOPTING A SECOND RESEARCH PROGRAMME IN THE FIELD OF MEDICAL AND PUBLIC HEALTH RESEARCH , CONSISTING OF FOUR MULTIANNUAL CONCERTED PROJECTS ( 1 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 6 ( 2 ) OF DECISION 80/344/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE SWISS CONFEDERATION WITH A VIEW TO ASSOCIATING IT WITH THE CONCERTED ACTION PROJECT IN THE FIELD OF THE DETECTION OF THE TENDENCY TO THROMBOSIS ; WHEREAS THAT AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON A CONCERTED ACTION PROJECT IN THE FIELD OF THE DETECTION OF THE TENDENCY TO THROMBOSIS IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 16 MARCH 1982 . FOR THE COUNCIL THE PRESIDENT P . DE KEERSMAEKER